In an action to recover damages for personal injuries, the defendant Diana Santana appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Silver-man, J.H.O.), dated November 22, 2002, as, after a hearing on the issue of service of process, found that she was properly served and, in effect, denied that branch of her motion which was to vacate her default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The conflicting testimony at the hearing on the issue of service of process presented a question of credibility, and the *599Judicial Hearing Officer credited the testimony of the plaintiffs process server. There is no reason to disturb this determination, which is entitled to deference on appeal (see Ortiz v Jamwant, 305 AD2d 477, 478 [2003]; Koslosky v Koslosky, 267 AD2d 357 [1999]). Altman, J.P., Smith, S. Miller and Crane, JJ, concur.